Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
-	Applicant’s Amendment filed February 8, 2022 is acknowledged.
-	Claim(s) 1, 19 is/are amended
-	Claim(s) 6-9, 15, 17-18 is/are canceled
-	Claim(s) 1-5, 10-14, 16, 19-20 is/are pending in the application.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-5, 10-14, 16, 19-20 are allowed.
The claimed invention (claim 1 as representative of the independent claims) recites “A touch display panel, comprising a display module and a touch module that are arranged in a stack, wherein the display module comprises an active layer, a source-drain layer and an intermediate insulation layer arranged between the active layer and the source-drain layer, and the touch module comprises at least two touch electrodes and a touch insulation layer between the at least two touch electrodes;  wherein a pixel 

The prior arts cited fails to fairly teach or suggest the combined features of the invention including wherein a pixel unit in the display module comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel, and the red sub-pixel, the green sub-pixel and the blue sub-pixel are each a polygon with N sides or circle, and the N is an odd integer greater than 4, wherein the display module comprises a planarization layer arranged on and is in directly contact with the source-drain layer, and a thickness of the planarization layer is equal to or greater than 3.5 microns, wherein the intermediate insulation layer, the touch insulation layer and the planarization layer are all made of an organic 

Applicant has argued these features in the Remarks dated February 8, 2022 on page 6-9.  These features find support at least at figures 1a, 5a, 5b and paragraph 0055 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-5, 10-14, 16, 19-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al, U.S. Patent Publication No. 20190006626 (light .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.